  Case 19-11639          Doc 42        Filed 03/24/20 Entered 03/24/20 17:33:41          Desc Main
                                         Document     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                            )     Case No.: 19-11639
                         Eugenio A Gamez          )
                                                  )     Chapter 13
                                                  )
                                     Debtor(s).   )     Judge Jacqueline P. Cox


                                     AMENDED NOTICE OF MOTION

To:      Eugenio A Gamez, 300 Dunbar Ct. Streamwood, IL 60107 via US Mail
         Tom Vaughn, Chapter 13 Trustee notice via ECF delivery system
         The United States Trustee notice via ECF delivery system
         Wells Fargo Home Mortgage, Po Box 10335, Des Moines, IA 50306
         via US Mail
         Shapiro, Kreisman & Associates, LLC, Michael J Kalkowski, Counsel for Wells Fargo, 2121
         Waukegan Road, Suite #301, Bannockburn, IL 60015 via US Mail
         Wells Fargo Bank, N.A., Attn: Default Document Processing, 1000 Blue Gentian Road, MAC#
         N9286-01Y, Eagan, MN 55121-7700 via US Mail
         See attached service list

     On March 30, 2020 at 9:00 a.m. or soon thereafter as I may be heard, I shall appear before
Bankruptcy Judge Jacqueline P. Cox or any other Bankruptcy Judge presiding at 219 South
Dearborn, Courtroom 680, Chicago, Illinois 60604, and shall present the MOTION TO USE
SELL OR LEASE PROPERTY 363(b) at which time you may appear if so desired.
       Any party who objects to this matter and wants the matter called, must file a Notice
of Objection no later than 2 business days before the presentment date.

                                                                /s/ David H. Cutler
                                                                David H. Cutler, esq.
                                                                Attorney for Debtor(s)
                                                                Cutler & Associates Ltd.
                                                                4131 Main St, Skokie IL 60076
                                                                (847) 673-8600

                                CERTIFICATE OF SERVICE
The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion was filed AND
sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or before March 24, 2020.

                                                                /s/ David H. Cutler
                                                                Attorney for Debtor(s)
